            Exhibit
              E



Case 3:19-cv-00845 Document 1-5 Filed 09/24/19 Page 1 of 4 PageID #: 108
      (/)



   Welcome page                   Returning Candidate? Log back in!



 Remote Dentist - Costa Rica
 CR-Alajuela                                                  6 months ago

  Job ID 2018-4152     # of Openings 10

  Category Customer Service/Support


  Overview

  We're SmileDirectClub, and we believe everyone deserves a smile
  they'll love. We also believe that you deserve a job you'll love.
  Good thing you found us, and we found you. At SmileDirectClub,
  we're all about empowering transformation. We want people to
  become more confident in how they look, how they feel, and how
  they think. So we're spreading smiles and positivity all over the
  country. It's no small task. That's why we're looking for energetic,
  passionate, and confident team members who can help turn
  frowns into life-changing grins. Are you up for it? We are looking
  for Dental Team Members to communicate as a liaison between
  our licensed dental professionals, various areas of the
  organization, and our customers.

  Responsibilities

  Responsibilities may include but will not be limited to:
  Review treatment plans and diagnostic information for
  appropriateness and accuracy.
  Recommend changes to be made to the Setup Technician through
  use of CA Approve or reject requests for Mid-course
   (/)
  corrections/refinements   prior
                          AM   I A to submitting it to a network licensed
                                    CANDIDATE?
                        (/SMILE_ASSESSMENT)
  dental professional for final approval.
  Support customer care associates, offering guidance and clinical
Case 3:19-cv-00845 Document 1-5 Filed 09/24/19 Page 2 of 4 PageID #: 109
    support as needed including communication with patients and
    doctors Assist with quality assurance monitoring and process
    improvement initiatives

    Qualifications

    Odontology Degree English level B2+
    Excellent communication skills
    1 Year Experience with orthodontic treatment is a plus
    Experience with clear aligner treatment plans is a plus
    Strong computer navigation skills
    Strong attention to detail and organization Typing skills of 30+
    WPM a plus
    Progressive, business-minded professional who wants a non-
    clinical position in the dental industry


    Options

              Apply for this job online


                    Refer to a friend

    Share on your newsfeed


            (/)



LEARN MORE                                 SUPPORT

Register Your Kit (/register/)             800-848-7566 (tel:+18008487566)
About (/about/)                            Contact (/contact/)
Careers (/careers/)                        Press Inquiries (/press/)
Blog & Resources                           FAQs (/faq/)
(https://blog.smiledirectclub.com/)
    (/)the Smiles
Share                        AM I A CANDIDATE?
                           (/SMILE_ASSESSMENT)
(https://smiledirectclub.getambassador.com/)
 Case 3:19-cv-00845 Document 1-5 Filed 09/24/19 Page 3 of 4 PageID #: 110
                                                   FOLLOW US

 L O C AT I O N S
                                                   @SmileDirectClub
 SmileShops (/locations/)                          (https://twitter.com/smiledirectclub)
 Retail Store Finder
 (https://retail.smiledirectclub.com/)



 (https://www.facebook.com/smiledirectclub)
 (https://www.instagram.com/smiledirectclub)
 (https://www.pinterest.com/smiledirectclub)
 (https://twitter.com/smiledirectclub)
 (https://www.youtube.com/c/smiledirectclub)
 (https://www.snapchat.com/add/smiledirectclub/)




                        © 2018 SmileDirectClub. All Rights Reserved.

                Privacy (/privacy/)   Terms (/terms/)    Returns (/returns/)




   Case 3:19-cv-00845 Document 1-5 Filed 09/24/19 Page 4 of 4 PageID #: 111
